DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 2-6, 8-11, 13-16, 19 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected sub-inventions I-VII and IX-XIII, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/23/2022.
Applicant’s election without traverse of invention VIII, claims 1, 7, 12, 17 and 18 in the reply filed on 05/23/2022 is acknowledged.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  The examiner notes that the instant title includes a large number of words, however the title itself is so broadly stated it could encompass tens of thousands of references and doesn’t in any way clearly set forth what invention is claimed.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Fauver et al. (U.S. PGPub No. 2004/0076319 A1) in view of Schramm (U.S. PGPub No. 2002/0153423 A1).
As to claim 1, Fauver discloses and shows in figure 4B, A method for determining properties of a laboratory sample contained in a laboratory sample container, the method comprising: 
measuring projections of the laboratory sample container comprising the laboratory sample by irradiating light to the laboratory sample container at different projection angles (i.e. via rotation, further in figure 4A the emitter/detectors can be arrayed around the sample) ([0043]; [0050], ll. 23-25); 
determining the properties by tomographic reconstruction based on the projections (Abstract, ll. 1-3; [0103], ll. 10-17); 
Fauver does disclose using labels on the sample/holder (44, 45) ([0050], ll. 5-7 and ll. 30-32)
Fauver does not explicitly disclose determining properties of labels attached to the laboratory sample container based on the determined properties.  
However, Schramm does disclose and show in figure 3a and in ([0005]; [0012], ll. 7-11; [0035]; [0036]) the use of a multi-layer tomographic readable identification label capable of being used in medical/dental or pharmaceutical.  Further obviously the multiple angle measurements of said label would yield a more accurate measurement of said label by adding in common redundancy measurements known in the art.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Fauver with the use of determining properties of labels attached to the laboratory sample container based on the determined properties in order to provide the advantage of increased efficiency and accuracy in using a more complex highly comprehensive label one can denote more information about the sample under test, further in using one measured via tomography the same tomographic sensors (i.e. high efficiency) of Fauver can be used to also accurately measure the label of the sample under test.
As to claim 12, Fauver as modified by Schramm discloses a method, wherein the properties of labels comprise if a label is placed on the laboratory sample container (inherently the properties detected result in a determination if a label is placed on the container, as without a label being present no properties would be detected from the tomographic label as modified in above), an extension of a label placed on the laboratory sample container, a thickness of a label, and/or number of layers of label (([0005]; [0012], ll. 7-11; [0035]; [0036], for clarity a redundant obviousness analysis is not being performed on claim 12, as the reasons as applied above result in the same modification and motivation in instant claim 12).  
As to claim 18, Fauver discloses an apparatus for determining properties of a laboratory sample contained in a laboratory sample container, the apparatus comprising: 
a light source (41) configured to irradiate light to the laboratory sample container (3), such that the light passes through the laboratory sample container and the laboratory sample ([0043]); 
a light detector (42) configured to determine projections by measuring an intensity of light based on the irradiated light exiting the laboratory sample container ([0043]); 
a rotating drive (5, not shown in figure 4B, but used as shown via arrow 49 in said figure) configured to rotate the light source and the light detector relative to the sample container to effect different projection angles ([0050], ll. 23-25; [0064], ll. 4-6); and 
a processor configured to perform the method of claim 1 ([0050], ll. 1-5 and ll. 17-23).  
Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Fauver et al. (U.S. PGPub No. 2004/0076319 A1) in view of Schramm (U.S. PGPub No. 2002/0153423 A1) in view of Mueller (U.S. PGPub No. 2016/0209329 A1) further in view of applicants own admitted prior art (AAPA hereinafter).
As to claims 7 and 17, Fauver discloses and shows in figure 4B, A method for determining properties of a laboratory sample contained in a laboratory sample container, the method comprising: 
measuring projections of the laboratory sample container comprising the laboratory sample by irradiating light to the laboratory sample container at different projection angles (i.e. via rotation, further in figure 4A the emitter/detectors can be arrayed around the sample) ([0043]; [0050], ll. 23-25); 
determining the properties by tomographic reconstruction based on the projections (Abstract, ll. 1-3; [0103], ll. 10-17); 
Fauver does disclose using labels on the sample/holder (44, 45) ([0050], ll. 5-7 and ll. 30-32)
Fauver does not explicitly disclose determining properties of labels attached to the laboratory sample container based on the determined properties.  
However, Schramm does disclose and show in figure 3a and in ([0005]; [0012], ll. 7-11; [0035]; [0036]) the use of a multi-layer tomographic readable identification label capable of being used in medical/dental or pharmaceutical.  Further obviously the multiple angle measurements of said label would yield a more accurate measurement of said label by adding in common redundancy measurements known in the art.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Fauver with the use of determining properties of labels attached to the laboratory sample container based on the determined properties in order to provide the advantage of increased efficiency and accuracy in using a more complex highly comprehensive label one can denote more information about the sample under test, further in using one measured via tomography the same tomographic sensors (i.e. high efficiency) of Fauver can be used to also accurately measure the label of the sample under test.
Fauver in view of Schramm do not explicitly disclose wherein the laboratory sample is a centrifuged blood sample or separating the centrifuged blood sample into serum and at least one other component.
However, Mueller does disclose in ([0007]; [0010]) the basic concept of analyzing a blood sample where the blood is centrifuged to separate blood into plasma and serum.  Further AAPA discloses in (page 1, ll. 15-17) that again it is known to separate blood for detection via centrifuging into serum and cruor.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Fauver in view of Schramm wherein the laboratory sample is a centrifuged blood sample, or separating the centrifuged blood sample into serum and at least one other component in order to provide the advantage of increased accuracy and versatility in applying the same tomographic technique to a similar cell-based fluid that has been separated using a known technique for less complex image processing.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P LAPAGE whose telephone number is (571)270-3833. The examiner can normally be reached Monday-Friday 8-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571) 272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Michael P LaPage/Primary Examiner, Art Unit 2886